Exhibit 10.5

 

EXECUTION COPY

 

 

 

 

EMPLOYEE MATTERS AGREEMENT

 

by and among

 

SOCIÉTÉ GÉNÉRALE,

 

SG AMERICAS, INC.

 

SG AMERICAS SECURITIES HOLDINGS, INC.,

 

COWEN AND COMPANY, LLC

 

and

 

COWEN GROUP, INC.

 

 

Dated as of July 12, 2006

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT (the “Agreement”) is made as of July July 12,
2006 by and among Société Générale (“SG”), SG Americas, Inc., SG Americas
Securities Holdings, Inc. (“SGASH”), Cowen and Company, LLC (“Cowen LLC”) and
Cowen Group, Inc. (“Cowen Inc.”).

 

BACKGROUND

 

The parties have entered into a Separation Agreement dated as of July 11, 2006
(the “Separation Agreement”) pursuant to which SG shall or shall cause its
subsidiaries to assign, transfer, convey and deliver to Cowen Inc. the Cowen
Assets (as defined in the Separation Agreement), which Cowen Assets shall
include all of the outstanding membership interests of Cowen LLC and all of the
capital stock of Cowen International Limited (each of which, immediately prior
to the transactions contemplated by the Separation Agreement, were owned in
their entirety by SGASH) and thereafter Cowen Inc., directly or indirectly, will
operate the Cowen Business (as defined in the Separation Agreement), own the
Cowen Assets (as defined in the Separation Agreement) and have responsibility
for the Cowen Liabilities (as defined in the Separation Agreement). The parties
have agreed to enter into this Agreement for the purpose of allocating between
SG and the SG Subsidiaries (as defined in the Separation Agreement) on the one
hand, and Cowen Inc., Cowen LLC and the Cowen Inc. Subsidiaries (each as defined
in the Separation Agreement) on the other hand, responsibilities and liabilities
for employees, employee compensation and benefit plans, programs, policies and
arrangements following the transactions contemplated by the Separation
Agreement.

 

AGREEMENT

 

ARTICLE I



DEFINITIONS

 

SECTION 1.1                 Certain Defined Terms. The following capitalized
terms as used in this Agreement shall have the meaning set forth below unless
otherwise specified herein. Capitalized terms used herein that are not defined
below or elsewhere in this Agreement shall have the meaning set forth in the
Separation Agreement.

 

“Award,” when immediately preceded by “SG,” means SG Restricted Stock and SG
Restricted Stock Units and, when immediately preceded by “Cowen Inc.,” means
Cowen Inc. Restricted Stock and Restricted Stock Units.

 

“Benefit Plan” shall mean, in the context where used, any employee benefit plan,
program, policy, contract or arrangement, including, but not limited to, any
employee benefit plan as defined in section 3(3) of ERISA.

 

“Benefit Plan Bifurcation Date” means January 1, 2004.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

“Business Day”  means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks are required or authorized to close in New York, New York.

 

“Cowen Benefit Plans” shall mean the Benefit Plans sponsored, maintained or
contributed to by any Cowen Entity immediately prior to the Separation Date and
each other Benefit Plan sponsored, maintained or contributed to by any Cowen
Entity at any time since the Benefit Plan Bifurcation Date.

 

“Cowen Employee” means any individual who, immediately prior to the Separation
Date, is either actively employed by, or then on an approved leave of absence
from, any Cowen Entity.

 

“Cowen Employee Ownership Plan” means the 2006 Equity and Incentive Plan adopted
by Cowen Inc. on July 11, 2006.

 

“Cowen Entities” means, collectively, Cowen Inc., Cowen LLC and the Cowen
Subsidiaries.

 

“Cowen Subsidiaries” means, collectively, the Cowen Inc. Subsidiaries and Cowen
LLC Subsidiaries.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Fidelity Plan” means the SG-USA Fidelity Bonus Plan.

 

“Final Determination” shall have the meaning ascribed to such term in Section
1313(a) of the Code or similar provision of state, local or foreign law, as
applicable, or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

 

“Former Cowen Employee” means any individual who is a former employee of any
Cowen Entity as of the Separation Date.

 

“Indemnification Agreement” has the meaning give to such term in the Separation
Agreement.

 

“IPO” has the meaning given to such term in the Separation Agreement.

 

“IPO Date” has the meaning given to such term in the Separation Agreement.

 

“Option” when immediately preceded by “SG,” means an option (either nonqualified
or incentive) to purchase shares of SG Common Stock pursuant to a SG Long-Term
Incentive Plan. When immediately preceded by “Cowen Inc.,” Option means an
option (either nonqualified or incentive) to purchase shares of Cowen Inc.
Common Stock pursuant to the Cowen Employee Ownership Plan.

 

“Principal Transaction Document”  has the meaning give to such term in the
Separation Agreement.

 

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

“Registration Statement” has the meaning given to such term in the Separation
Agreement.

 

“SCIB Partnership” means the Société Générale Corporate and Investment Banking
Partnership.

 

“Separation” has the meaning given to such term in the Separation Agreement.

 

“SG Benefit Plans” shall mean the Benefit Plans sponsored, maintained or
contributed to by SG or any SG Subsidiary; provided that the term “SG Benefit
Plans” shall not include any of the SG Executive Benefit Plans.

 

“SG Common Stock” shall mean the common shares of SG.

 

“SG Compensation Expense” has the meaning given to such term in Section 3.12(a)
below.

 

“SG Cowen Ventures” means SG Cowen Ventures L.L.P., a Delaware limited
partnership.

 

“SG Deferred Compensation Plan” means the Société Générale Deferred Compensation
Plan for Executives, As Amended and Restated Effective January 1, 2003.

 

“SG Entities” means, collectively, SG and the SG Subsidiaries.

 

“SG Executive Benefit Plans” means the compensation and benefit plans, programs,
and other arrangements established, sponsored, maintained, or agreed upon, by SG
or its affiliates for the benefit of employees and former employees of SG or its
affiliates and/or the Cowen Employees and Former Cowen Employees before the
Separation Date, if the participants in such plan or arrangement benefits are
solely or primarily executive and other management employees. The SG Executive
Benefit Plans shall include, without limitation, deferred compensation plans
that are not qualified under Code section 401(a), including the Fidelity Plan,
the SG Deferred Compensation Plan and the SG Merchant Banking Plan.

 

“SG Stock Option Plan” means the Societe Generale Stock Option Plan, as in
effect as of the time relevant to the applicable provisions of this Agreement.

 

“SG Merchant Banking Plan” means the SG Merchant Banking Co-investment Plan.

 

“Tax” has the meaning given to such term in the Separation Agreement.

 

“Vesting Event” has the meaning given to such term in Section 3.12(b) below.

 

3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

ARTICLE II


GENERAL EMPLOYMENT AND COMPENSATION MATTERS

 

SECTION 2.1                 Employment of Employees. As of the Separation Date,
all Cowen Employees shall continue to be employees of a Cowen Entity.

 

SECTION 2.2                 General Allocation of Benefit Plan Liabilities.

 

(a)           As of the Separation Date, except as expressly provided in this
Agreement, the Separation Agreement or any other Transaction Document (as
defined in the Separation Agreement), SG shall, and cause the SG Subsidiaries
to, assume or retain, as applicable, and SG hereby agrees to (or to cause an SG
Subsidiary to) pay, perform, fulfill and discharge, in due course in full (i)
all Liabilities under all SG Benefit Plans, (ii) all Liabilities under all SG
Executive Benefit Plans (other than Liabilities related to Cowen Employees and
Former Cowen Employees under the Fidelity Plan), and (iii) any other Liabilities
expressly assigned to SG and/or the SG Subsidiaries under this Agreement or the
Separation Agreement.

 

(b)           From and after the Separation Date, except as expressly provided
in this Agreement, the Separation Agreement or any other Transaction Document
(as defined in the Separation Agreement), Cowen Inc. and Cowen LLC shall, and
shall cause the other Cowen Entities to, assume or retain, as applicable, and
Cowen Inc. and Cowen LLC hereby agree to (or cause another Cowen Entity, as
applicable, to) pay, perform, fulfill and discharge, in due course in full (i)
all Liabilities under all Cowen Benefit Plans, (ii) all Liabilities related to
Cowen Employees and Former Cowen Employees under the Fidelity Plan and (iii) any
other Liabilities that are expressly assigned to the Cowen Entities under this
Agreement or the Separation Agreement.

 

SECTION 2.3                 Cowen Participation in SG Plans. Except as expressly
provided in this Agreement, effective as of Separation Date, the Cowen Entities
shall cease to be participating companies in all SG Benefit Plans and SG
Executive Benefit Plans, and SG, Cowen Inc. and Cowen LLC shall take all
necessary actions before the Separation Date to effectuate such cessation.

 

SECTION 2.4                 Interpretation of Cowen Obligations. Nothing in this
Agreement shall be interpreted or construed to restrict the ability or right of
any Cowen Entity to modify or change any employee’s or service provider’s terms
and conditions of employment or engagement (including compensation or Benefit
Plans) with respect to services performed for the Cowen Entities after the IPO
Date, or to establish the terms and conditions of employment for Cowen Employees
with respect to services performed after the IPO Date. Except as otherwise
provided in any Transaction Document, nothing in this Agreement shall be
interpreted or construed to require any Cowen Entity to offer any Benefit Plan
to any person or to restrict any Cowen Entity’s ability to amend, modify,
change, terminate or establish any Cowen Benefit Plan after the IPO Date.

 

SECTION 2.5                 Interpretation of SG Obligations. Except as
otherwise provided in any Transaction Document, nothing in this Agreement shall
be interpreted or construed to require any SG Entity to offer any Benefit Plan
to any person or to restrict any SG Entity’s ability to amend, modify, change,
terminate or establish any SG Benefit Plan or any SG Executive Benefit Plans
after the IPO Date.

 

4

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

ARTICLE III


EXECUTIVE BENEFITS AND OTHER BENEFITS

 

SECTION 3.1                 Assumption Of Obligations. Schedule 3.1(a) sets
forth a complete list of SG Benefit Plans and the SG Executive Benefit Plans
other than the Fidelity Plan, which it is agreed shall not be listed in Schedule
3.1(a). Schedule 3.1(b) sets forth a complete list of Cowen Benefit Plans,
including the Fidelity Plan. Except as otherwise provided in this Agreement or
in any Transaction Document, effective as of the Separation Date, Cowen Inc.
shall assume and be solely responsible for all Liabilities to or relating to the
Cowen Benefit Plans and for all Liabilities to or relating to Cowen Employees
and Former Cowen Employees under any Benefit Plan that is not set forth in
Schedule 3.1(a). For the avoidance of doubt, it is agreed that, except to the
extent otherwise expressly provided in this Agreement, the foregoing provisions
of this Section 3.1 shall apply to all Liabilities payable or otherwise
distributable on or after the Separation Date, regardless of when such
Liabilities arose. If (i) the Separation, or any other transaction related to
the Separation, constitutes a change in control (as that term is defined in Code
section 280G); (ii) any Cowen Employee becomes subject to tax under Code section
4999 in connection with such change in control; and (iii) the Cowen Employee
becomes eligible for any reimbursement for such taxes (or any other additional
taxes incurred as a consequence of such reimbursement described in this clause
(iii)), the Cowen Entities shall be solely responsible for payment of such
reimbursement.

 

SECTION 3.2                 SG Cowen Ventures.

 

(a)           After the Separation Date, SG shall (or shall cause the applicable
SG Subsidiaries to) assume and be responsible for all Liabilities relating to,
arising out of or resulting from the administration of SG Cowen Ventures as
described in Section 2.02(b)(ii) of the Separation Agreement, including
Liabilities relating to, arising out of or resulting from the administration of
hypothetical investments in SG Cowen Ventures made by Cowen Employees who are
not “accredited investors” (within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933). After the Separation Date, Cowen
Inc. shall be responsible for all Liabilities relating to, arising out of or
resulting from investment decisions or the management of portfolio companies
relating to SG Cowen Ventures as described in Section 2.02(a)(ii)(D) of the
Separation Agreement.

 

(b)           No Cowen Employee shall make additional contributions for any new
actual or hypothetical investments in SG Cowen Ventures after the Separation
Date. Subject to Section 3.2(c), SG Cowen Ventures, in the case of actual
investments in SG Cowen Ventures, or by SG (or the applicable SG Subsidiaries)
in the case of hypothetical investments in SG Cowen Ventures, shall be
responsible for paying any and all distributions that are payable to or with
respect to Cowen Employees in accordance with the terms of SG Cowen Ventures,
including distributions to Cowen Employees whose investments in SG Cowen
Ventures are hypothetical and not actual; provided, however, that with respect
to distributions that are payable to or with respect to any such Cowen Employee
who received a leveraged investment in connection with such Cowen Employee’s
participation in SG Cowen Ventures and pursuant to the terms of the SG Cowen
Ventures employee investment program (including as such program relates to

 

5

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

hypothetical investments by Cowen Employees who are not accredited investors),
such distributions shall first be applied toward such leverage obligation and
any remaining distributions shall be made to such Cowen Employee.

 

(c)           Notwithstanding anything in this Section 3.2 to the contrary,
Cowen Inc. shall act as a paying agent with respect to amounts distributed in
respect of SG Cowen Ventures, it being understood that SG shall (or shall cause
SG Cowen Ventures or the applicable SG Subsidiaries to) pay such amounts to
Cowen Inc. and Cowen Inc. shall promptly pay such amounts to the applicable
Cowen Employees. Cowen Inc. shall, and shall cause its Subsidiaries to,
cooperate reasonably and in good faith with SG with respect to the determination
of amounts payable in respect of SG Cowen Ventures to Cowen Employees.

 

SECTION 3.3                 SG Annual Bonus Plan. With respect to any annual
bonus that Cowen Employees may merit under the SG Annual Bonus Plan, for the
period commencing January 1, 2006 and ending on the IPO Date, Cowen LLC shall
accrue and record liabilities to reflect such in accordance with the methodology
used in the first quarter of calendar year 2006, as reflected in the combined
statements of financial condition of Cowen Inc. contained in the Registration
Statement, and Cowen LLC shall be solely responsible for payment to Cowen
Employees of any such annual bonus; provided, however, that in the event that
Cowen LLC accrues or records an aggregate amount of such Liabilities in excess
of the aggregate amount of such bonuses that are actually paid, Cowen LLC shall
pay to SG, promptly, but in no event more than ten Business Days, after the
bonus payment date, an amount equal to such excess accrual or recording. At
least ten Business Days prior to Cowen LLC paying any such annual bonus to Cowen
Employees, Cowen LLC shall notify SGAI in writing of such payment and such
notice shall set forth in reasonable detail the calculation of such payment and
whether Cowen LLC is required to make any payment to SG pursuant to this Section
3.3. Neither Cowen LLC nor any other Cowen Entity shall accrue or record any
Liabilities for any other bonuses with respect to any period ending on or prior
to the IPO Date.

 

SECTION 3.4                 SG Merchant Banking Plan.

 

(a)           On or prior to the Separation Date, the actions described in
Section 2.07(a) of the Separation Agreement shall occur with respect to the SG
Merchant Banking Plan. SG will (or will cause the applicable SG Subsidiaries to)
maintain the SG Merchant Banking Plan after the Separation Date.

 

(b)           Other than hypothetical investments in the SG Merchant Banking
Plan made prior to the date hereof by Cowen Employees, no Cowen Employee
currently holds an investment in the SG Merchant Banking Plan. No Cowen Employee
shall make additional contributions for any new hypothetical investments in
respect of the SG Merchant Banking Plan after the Separation Date; provided,
however, that the leverage component of any previous hypothetical investment of
any Cowen Employee under the plan shall continue to vest in accordance with its
terms as though the Separation had not occurred.

 

(c)           SG shall (or shall cause the applicable SG Subsidiaries to) be
responsible for those Liabilities with respect to the SG Merchant Banking Plan
that are described in Section 2.02(b)(iii) of the Separation Agreement and Cowen
shall be responsible for those Liabilities

 

6

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

with respect to the SG Merchant Banking Plan that are described in Section
2.02(a)(ii)(E) of the Separation Agreement. Subject to Section 3.4(d), SG (or
the applicable SG Subsidiaries) shall be responsible for paying any and all
distributions that, pursuant to the terms of the employee investment program
that related to hypothetical investments by Cowen Employees in the SG Merchant
Banking Plan, are payable to or with respect to Cowen Employees; provided,
however, that with respect to distributions that are payable to or with respect
to any such Cowen Employee who received a leveraged investment in connection
with such Cowen Employee’s hypothetical investment in the SG Merchant Banking
Plan (and pursuant to the terms of the employee investment program that relates
to hypothetical investments by Cowen Employees in the SG Merchant Banking Plan),
such distributions shall first be applied toward repayment of such leverage
obligation and any remaining distributions shall be made directly to such Cowen
Employee.

 

(d)           Notwithstanding anything in this Section 3.4 to the contrary,
Cowen Inc. shall act as a paying agent with respect to amounts distributed in
respect of the SG Merchant Banking Plan, it being understood that SG shall (or
shall cause the applicable SG Subsidiaries to) pay such amounts to Cowen Inc.
and Cowen Inc. shall promptly pay such amounts to the applicable Cowen
Employees. Cowen Inc. shall, and shall cause its Subsidiaries to, cooperate
reasonably and in good faith with SG with respect to the determination of
amounts payable in respect of the SG Merchant Banking Plan to Cowen Employees.

 

SECTION 3.5                 Stock Options. All SG Options granted under the SG
Stock Option Plan (collectively, the “SG Option Awards”) that are held by Cowen
Employees as of the IPO Date shall become nonforfeitable as of such date. For
purposes of the SG Option Awards, the occurrence of the Separation or the IPO
shall not result in any SG Option Awards being replaced with awards based on
Cowen Inc. stock, and the IPO Date shall constitute a termination of employment
for all Cowen Employees (who are not employed by an SG entity immediately after
the IPO Date) for purposes of any SG Option Award. The right of either Cowen
Inc. or SGAI to claim any federal, state, local or foreign income Tax
compensation deductions in respect of any Stock Award shall be determined in
accordance with Section 3.12 hereof.

 

SECTION 3.6                 Foreign Grants/Awards. To the extent that the SG
Option Awards are granted to any non-U.S. Cowen Employee under any domestic or
foreign equity-based incentive program that, prior to the IPO Date, was
sponsored by a SG Entity, then, subject to the provisions of this Section 3.6,
SG and Cowen LLC shall use their commercially reasonable efforts to preserve, at
and after the IPO Date, the value and tax treatment accorded to such awards. The
parties hereby delegate to the SG Executive Vice President-Human Resources, for
periods before the IPO Date, the authority to determine an appropriate
methodology for adjusting such grants or awards in a manner that is, to the
extent possible, consistent with the treatment of such awards and grants for
U.S. employees. The right of either Cowen Inc. or SGAI to claim any federal,
state, local or foreign income Tax compensation deductions in respect of any
Stock Award shall be determined in accordance with Section 3.12 hereof.

 

SECTION 3.7                 Miscellaneous Option And Other Award Terms. After
the IPO Date, Cowen Inc. Options and Cowen Inc. Awards, regardless of by whom
held, shall be settled by Cowen Inc. pursuant to the terms of the Cowen Employee
Ownership Plan.

 

7

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

SECTION 3.8                 Approval of Cowen Employee Ownership Plan. Prior to
the Separation Date, SGASH shall cause Cowen Inc. to adopt the Cowen Employee
Ownership Plan substantially in the form attached as Exhibit C to the Separation
Agreement, and SGASH shall approve the plan, subject to Section 4.04(a) of the
Separation Agreement.

 

(a)           All awards granted under the Cowen Employee Ownership Plan shall
permit cancellation without cost to Cowen Inc., SG, or any of their respective
Subsidiaries or affiliates if conditions established by SG and SGASH relating to
the IPO or the Separation are not satisfied.

 

(b)           A participant’s receipt of awards under the Cowen Employee
Ownership Plan shall be conditioned on such participant’s execution and delivery
of an Executive Award Agreement and a release satisfactory to SG and Cowen Inc.
and the occurrence of the IPO.

 

(c)           If the IPO is not consummated for any reason or no reason, the
Employee Ownership Plan and any shares or options issued thereunder shall be
null and void and of no force and effect.

 

SECTION 3.9                 Fidelity Plan and SG Deferred Compensation Plan.

 

(a)           The parties acknowledge and agree that the IPO constitutes “Good
Reason” as defined in the Fidelity Plan and, thus, all unvested amounts held in
the Fidelity Plan for the account of Cowen Employees shall become fully vested
upon the IPO. All vested amounts in such Cowen Employees’ deferral accounts as
of the IPO Date under the Fidelity Plan, including those amounts that vest as
described in the foregoing sentence, will be distributed by Cowen LLC to such
Cowen Employees as soon as practicable, but in no event more than thirty (30)
days, following the IPO Date; provided, however, that if any Cowen Employee
previously elected to defer the payment of any amounts under the Fidelity Plan,
then those amounts will be distributed by Cowen LLC at the time set forth in,
and otherwise in accordance with, such Cowen Employee’s prior deferral election.

 

(b)           All amounts held in the SG Deferred Compensation Plan as of the
IPO Date for the account of Cowen Employees who were Participants (as defined in
the SG Deferred Compensation Plan) in the SG Deferred Compensation Plan prior to
January 1, 2001 will be distributed by SG to such Cowen Employees (subject to
Section 3.9(c)) as soon as practicable, but in no event more than four (4)
weeks, following the IPO Date; provided, however, that if any such Cowen
Employee previously elected to defer the payment of any amounts under the SG
Deferred Compensation Plan, then those amounts will be distributed by SG at the
time set forth in, and otherwise in accordance with, such Cowen Employee’s prior
deferral election. All amounts related to Cowen Employees who became
Participants (as defined in the SG Deferred Compensation Plan) in the SG
Deferred Compensation Plan on or following January 1, 2001 will be distributed
by SG to such Cowen Employees as soon as practicable, but in no event more than
four (4) weeks, following the IPO Date.

 

(c)           Notwithstanding anything in this Section 3.9 to the contrary,
Cowen Inc. shall act as a paying agent with respect to amounts distributed under
the SG Deferred Compensation Plan, it being understood that SG shall (or shall
cause the applicable SG Subsidiaries to) pay such amounts to Cowen Inc. and
Cowen Inc. shall promptly pay such amounts to the applicable

 

8

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Cowen Employees. Cowen Inc. shall, and shall cause its Subsidiaries to,
cooperate reasonably and in good faith with SG with respect to the determination
of amounts payable from the SG Deferred Compensation Plan to Cowen Employees.

 

SECTION 3.10               Employee Stock Purchase Plan. After the IPO Date, SG
stock obtained pursuant to purchases made under the various Global Employee
Share Ownership Offerings under the Société Générale International Group Saving
Plan shall not be subject to the five-year holding period otherwise provided by
that plan.

 

SECTION 3.11               SCIB Partnership.

 

(a)           If, immediately following the IPO, SGASH owns less than 33% of the
outstanding common stock of Cowen Inc., then as soon as practicable after the
IPO Date SG shall cause the SCIB Partnership to pay to each Cowen Employee
listed on Schedule A hereto the dollar amount set forth next to such Cowen
Employee’s name on Schedule A. Following the distribution of such amounts, none
of the SCIB Partnership, SG or the SG Subsidiaries shall have any further
obligations to any Cowen Employee (or Former Cowen Employees) under or with
respect to the SCIB Partnership.

 

(b)           If, immediately following the IPO, SGASH owns 33% or more of the
outstanding common stock of Cowen Inc., then the payments contemplated by
Schedule A shall not be made and any awards granted to Cowen Employees prior to
the IPO Date under the SCIB Partnership shall continue to vest and, as
applicable, be paid in accordance with their terms as though the Separation had
not occurred.

 

SECTION 3.12               Income Tax Deductions for Compensation Expense.

 

(a)           SGAI shall be entitled to claim all federal, state, local and
foreign income Tax compensation deductions attributable to the payment of any
amounts to Cowen Employees for services performed by such Cowen Employees prior
to the IPO Date (an “SG Compensation Expense”). Such SG Compensation Expenses
shall include but not be limited to all payments to be made to Cowen Employees
pursuant to Sections 3.2, 3.4, 3.9 and 3.11 of this Agreement and all Cowen
Employee bonuses accrued during the period beginning on January 1, 2006 and
ending on the IPO Date, except to the extent such accrued bonus amounts are
returned to SGASH pursuant to Section 3.3 hereof. Unless and until there has
been a Final Determination to the contrary, neither Cowen Inc. nor any of its
Subsidiaries shall claim a federal, state, local or foreign income Tax
compensation deduction in respect of such payments. If Cowen Inc. or any
Subsidiary thereof is responsible for making payments in satisfaction of the SG
Compensation Expense, Cowen Inc. shall promptly notify SGAI in writing of such
payment when made.

 

(b)           Cowen Inc. shall be entitled to claim all federal, state, local
and foreign income Tax compensation deductions permitted by applicable law in
respect of any amounts attributable to a vesting, exercise or other event giving
rise to any inclusion of compensation income (a “Vesting Event”) by any Cowen
Employee with respect to the stock of Cowen Inc. Unless and until there is a
Final Determination to the contrary, neither SGAI nor any of its

 

9

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

subsidiaries shall claim a federal, state or local income tax deduction in
respect of such amounts. If and to the extent any Cowen Employee in the U.S. or
otherwise has rights with respect to SG Option Awards, following a Vesting
Event, (i) SGAI or its Subsidiaries shall be entitled to claim all federal,
state, local and foreign income tax deductions permitted by applicable law in
respect of such vesting, exercise or other income inclusion arising in
connection with such SG Option Awards, (ii) Cowen Inc. shall promptly notify
SGAI in writing of such event (if such Vesting Event is within Cowen Inc.’s
knowledge) and (iii) unless and until there is a Final Determination to the
contrary, neither Cowen Inc. nor any of its Subsidiaries shall claim a federal,
state, local or foreign income Tax compensation deduction in respect of any
amounts in connection with any such amounts.

 

ARTICLE IV


EMPLOYEE BENEFIT PLAN ADMINISTRATION

 

SECTION 4.1                 Employee Benefit Plan Matters. Except as otherwise
provided in the Transition Services Agreement or as otherwise expressly provided
herein, neither SG nor any SG Subsidiary shall have any responsibility for
providing services to any Cowen Entity with respect to employees or Benefit Plan
matters after the Separation Date.

 

ARTICLE V


GENERAL

 

SECTION 5.1                 Audit and Information Rights; Indemnification.

 

(a)           Each of SG and Cowen Inc., and their duly authorized
representatives, shall have the right to conduct reasonable audits with respect
to all information required to be provided to it by the other party under this
Agreement. The party conducting the audit (the “Auditing Party”) may adopt
reasonable procedures and guidelines for conducting audits and the selection of
audit representatives under this Section 5.1. The Auditing Party shall have the
right to make copies of any records at its expense, subject to any restrictions
imposed by applicable laws and to any confidentiality provisions set forth in
the Separation Agreement, which are incorporated by reference herein. The party
being audited shall provide the Auditing Party’s representatives with reasonable
access during normal business hours to its operations, computer systems and
paper and electronic files, and provide workspace to its representatives. After
any audit is completed, the party being audited shall have the right to review a
draft of the audit findings and to comment on those findings in writing within
ten Business Days after receiving such draft.

 

(b)           The Auditing Party’s audit rights under this Section 5.1 shall
include the right to audit, or participate in an audit facilitated by the party
being audited and to require the other party to request any benefit providers
and third parties with whom the party being audited has a relationship, or
agents of such party, to agree to such an audit to the extent any such persons
are affected by or addressed in this Agreement (collectively, the “Non-Audit
Parties”). The party being audited shall, upon written request from the Auditing
Party, provide an individual (at the Auditing Party’s expense) to supervise any
audit of a Non-Audit Party. The Auditing Party shall be responsible for
supplying, at the Auditing Party’s expense, additional personnel sufficient to

 

10

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

complete the audit in a reasonably timely manner. The responsibility of the
party being audited shall be limited to providing, at the Auditing Party’s
expense, a single individual at each audited site for purposes of facilitating
the audit.

 

(c)           Upon the reasonable request of SG, Cowen Inc. shall provide SG
with documentary support that it has complied with all employment withholding
obligations in connection with payments made to Cowen Employees pursuant to this
Agreement.

 

(d)           Except as otherwise specifically set forth in any provision of the
Indemnification Agreement (including but not limited to the penultimate
paragraph of Section 3.01 of the Indemnification Agreement) or of any other
Principal Transaction Document, Cowen Inc. shall, to the fullest extent
permitted by law, indemnify, defend and hold harmless each of the SG Indemnitees
from and against all Liabilities to the extent such Liabilities relate to, arise
out of or result from (i) the failure of Cowen Inc. or any Cowen Subsidiary to
comply with all employment withholding obligations in connection with payments
made by Cowen Inc. or any Cowen Subsidiary to Cowen Employees pursuant to this
Agreement or (ii) Cowen Inc.’s failure to comply with its obligations as paying
agent under Sections 3.2(c), 3.4(d) and 3.9(c) of this Agreement.

 

SECTION 5.2                 Notices.

 

(a)           Any notices given pursuant to this Agreement shall be made in
accordance with the notice provisions of the Separation Agreement.

 

(b)           Cowen Inc. shall provide prompt written notice to SG informing of
any change in circumstances with respect to a Cowen Employee or a Former Cowen
Employee, including but not limited to the termination of a Cowen Employee’s
employment, such that SG may continue to comply with its obligations under this
Agreement. Such written notice shall include to the extent reasonably available,
a current or forwarding address or similar contact information for such Cowen
Employee or Former Cowen Employee.

 

SECTION 5.3                 No Third Party Beneficiaries. This Agreement is an
agreement solely among parties hereto. Nothing in this Agreement, whether
express or implied, confers upon any employee or former employee of any party,
any participant or beneficiary under any Benefit Plan or any other person, any
rights or remedies, including, but not limited to (i) any right to employment or
recall; (ii) any right to continued employment or continued service for any
specified period; or (iii) any right to claim any particular compensation,
benefit or aggregation of benefits, or any kind or nature.

 

SECTION 5.4                 Facsimile Signatures. Each party acknowledges that
it and the other parties may execute this Agreement by facsimile, stamp or
mechanical signature. Each party expressly adopts and confirms each such
facsimile, stamp or mechanical signature made in its respective name as if it
were a manual signature, agrees that it shall not assert that any such signature
is not adequate to bind such party to the same extent as if it were signed
manually and agrees that at the reasonable request of the other party at any
time it shall as promptly as reasonably practicable cause this Agreement to be
manually executed (any such execution to be as of the date of the initial date
thereof).

 

11

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

SECTION 5.5                 Further Assurances and Consents. In addition to the
actions specifically provided elsewhere in this Agreement, each of the parties
hereto will use reasonable commercial efforts to (i) execute and deliver such
further instruments and documents and take such other actions as the other party
may reasonably request in order to effectuate the purposes of this Agreement and
carry out the terms hereof; and (ii) take or cause to be taken, all actions and
do, or cause to be done, all things, reasonably necessary, proper or advisable
under applicable laws, regulations and agreements or otherwise to consummate and
make effective the transactions contemplated by this Agreement, including,
without limitation, using its reasonable efforts to obtain any consent and
approvals and to make any filings and applications necessary or desirable in
order to consummate the transactions contemplated by this Agreement; provided
that no party hereto shall be obligated to pay any consideration therefor
(except for filing fees and other similar charges) to any third party from whom
such consents, approvals and amendments are required or to take any action or
omit to take any action if the taking or the omission to take action would be
unreasonably burdensome to the party or the business thereof.

 

SECTION 5.6                 Assignability. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided, however, that no party hereto may assign its
rights or delegate its obligations under this Agreement without the express
prior written consent of the other parties hereto. Notwithstanding the
foregoing, this Agreement shall be assignable in whole in connection with a
merger or consolidation or the sale of all or substantially all of the Assets of
a party so long as the resulting, surviving or transferee Person assumes all the
obligations of the relevant party thereto by operation of law or pursuant to an
agreement in form and substance reasonably satisfactory to the other party.

 

SECTION 5.7                 Third Party Consent. If the obligation of any party
under this Agreement is dependent on the consent of a third party consent and
such consent is withheld, the parties shall use reasonable commercial efforts to
implement the applicable provisions of this Agreement to the fullest extent
practicable. If any provision of this Agreement cannot be implemented due to the
failure of a third party to consent, the parties shall negotiate in good faith
to implement the provision in a mutually satisfactory manner, taking into
account the original purposes of the provision in light of the Separation and
communications to affected individuals.

 

SECTION 5.8                 Effect if Separation Does Not Occur. If the
Separation does not occur, then all actions and events that are to be taken
under this Agreement as of the Separation Date or otherwise in connection with
the Separation, shall not be taken or occur except to the extent specifically
provided by SG or an SG Subsidiary.

 

SECTION 5.9                 Governing Law. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York, irrespective of the choice of laws principles of the State of New York, as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

 

12

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

SECTION 5.10               Disputes. Any disputes with respect to matters
arising under this Agreement shall be resolved in accordance with the dispute
resolution procedures set forth in the Separation Agreement.

 

SECTION 5.11               Amendments. No provisions of this Agreement shall be
deemed amended, supplemented or modified unless such amendment, supplement or
modification is in writing and signed by an authorized representative of each of
the parties.

 

SECTION 5.12               Severability. If any provision of this Agreement or
the application thereof to any Person or circumstance is determined by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
provision to effect the original intent of the parties.

 

SECTION 5.13               Entire Agreement. Except as otherwise provided herein
by reference to the Separation Agreement, this Agreement constitutes the entire
agreement and understanding between the parties relating to the matters
addressed herein and supersedes and takes the place of all other agreements and
understandings, written or oral, of the parties relating to such matters.

 

SECTION 5.14               Counterparts; Headings; Interpretation. This
Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be as effective as delivery
of an executed original of such counterpart to this Agreement. The Section
headings herein are inserted for convenience only and are not to be construed as
part of this Agreement. All provisions of this Agreement shall be interpreted so
as to give effect to the intent of the parties hereto.

 

SECTION 5.15               Mutual Drafting. This Agreement shall be deemed to be
the joint work product of the parties and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable.

 

SECTION 5.16               Remedies. In the event of a breach by a party of its
obligations under this Agreement, each other party, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement.
Each party agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of any provision of this Agreement
and hereby further agrees that, in the event of any action for specific
performance in respect of such breach, it will waive the defense that a remedy
at law would be adequate.

 

* * * * *

 

13

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
authorized representatives.

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

By:

  /s/ Jean-Philippe Coulier

 

 

 

Name: Jean-Philippe Coulier

 

 

Title: Chief Operating Officer, Americas

 

 

 

 

 

SG AMERICAS, INC.

 

 

 

 

 

By:

  /s/ Jean-Philippe Coulier

 

 

 

Name: Jean-Philippe Coulier

 

 

Title: Vice President

 

 

 

 

 

SG AMERICAS SECURITIES HOLDINGS,
INC.

 

 

 

 

 

By:

  /s/ Jean-Philippe Coulier

 

 

 

Name: Jean-Philippe Coulier

 

 

Title: President

 

 

 

 

 

COWEN AND COMPANY, LLC

 

 

 

 

 

By:

  /s/ Christopher A. White

 

 

 

Name: Christopher A. White

 

 

Title: Chief Administrative Officer

 

 

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

By:

  /s/ Christopher A. White

 

 

 

Name: Christopher A. White

 

 

Title: Vice President

 

 

Employee Matters Agreement

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------